{¶ 8} I agree with the principal opinion's conclusion that this court lacks jurisdiction to consider the state's appeal, which challenges the trial court's decision to grant Sparks judicial release. Although R.C. 2929.20 makes it clear that Sparks is not an offender eligible for judicial release, R.C. 2953.08(B) does not permit the state to appeal the trial court's decision to grant judicial release to an offender convicted of a third-, fourth-, or fifth-degree felony.State v. Cunningham, 113 Ohio St. 3d 108,2007-Ohio-1245, 863 N.E.2d 120, paragraph one of the syllabus.
 {¶ 9} However, Cunningham does not completely resolve the issue raised by the dissent: whether the trial court had subject-matter jurisdiction to order Sparks judicially released when he was not an "eligible offender" as defined by R.C. 2929.20(A). The Supreme Court of Ohio has explained that the term "jurisdiction" refers to "`the courts' statutory or constitutional power to adjudicate the case.'"Pratts v. Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980,806 N.E.2d 992, at ¶ 11, quoting Steel Co. v. Citizensfor a Better Environment (1998), 523 U.S. 83, 89,118 S. Ct. 1003, 140 L. Ed. 2d 210. In Pratts, the court clarified the distinction between the court's subject-matter jurisdiction and the court's exercise of that jurisdiction in a particular case. Subject-matter jurisdiction refers to the power of a court to adjudicate the merits of a case and is a "`condition precedent to the court's ability to hear a case. If a court acts without jurisdiction, then any proclamation by the court is void.'"Pratts at ¶ 11, quoting State ex. rel. Jones v.Suster (1998), 84 Ohio St. 3d 70, 75, 701 N.E.2d 1002. SeePattern v. Diemer (1988), 35 Ohio St. 3d 68,518 N.E.2d 941, paragraph three of the syllabus. A void judgment or sentence — "one that a court imposes despite lacking subject-matter jurisdiction or the authority to act" — may be challenged at any time, directly or collaterally. Statev. Payne, 114 Ohio St. 3d 502, 2007-Ohio-4642,873 N.E.2d 306, at ¶ 27; Pratts at ¶ 11.
 {¶ 10} However, "`[o]nce a tribunal has jurisdiction over both the subject matter of an action and the parties to it, "* * * the right to hear and determine is perfect; and the decision of every question thereafter arising is but the exercise of the jurisdiction thus conferred * * *."'"Pratts at ¶ 12, quoting State ex rel. Pizza v.Rayford (1992), 62 Ohio St. 3d 382, 384, 582 N.E.2d 992, quoting Sheldon's Lessee v. Newton (1854),3 Ohio St. 494, 499, 1854 WL 42. An error in the exercise of jurisdiction renders a resulting judgment or sentence voidable on direct appeal, not void. Payne at ¶ 27 ("[A] voidable sentence is one that a court has jurisdiction to impose, but was imposed irregularly or erroneously"); *Page 276 Pratts at ¶ 12 ("It is only when the trial court lacks subject matter jurisdiction that its judgment is void; lack of jurisdiction over the particular case merely renders the judgment voidable").
 {¶ 11} I conclude that the court of common pleas had subject-matter jurisdiction over Sparks's motion for judicial release. Subject-matter jurisdiction focuses on the court as a forum and on the case as one of a class of cases, not on the particular facts of a case. Althof v. State Bd. ofPsychology, Gallia App. No. 04CA16, 2006-Ohio-502,2006 WL 279229, at ¶ 7. The court of common pleas has original jurisdiction over crimes and offenses committed by an adult, with certain exceptions not relevant here. Section 4(B), Article IV, Ohio Constitution; R.C. 2931.03; Pratts
at ¶ 13. Thus, the court of common pleas is the court with jurisdiction over the class of cases involved here — those related to criminal offenses and the sentencing of an adult. Furthermore, the court of common pleas is the proper forum for an offender to bring a motion for judicial release. R.C. 2929.20(B) provides that the "sentencing court" may reduce the stated term of an eligible offender by granting judicial release. Accordingly, the court of common pleas is the proper forum and has jurisdiction over Sparks's motion because it has "`"the power or competence to decide the kind of controversy that is involved."`" Portman v. Mabe, Van Wert App. No. 15-07-12, 2008-Ohio-3508, 2008 WL 2718506, at ¶ 11, quoting McBride v. Coble Express, Inc. (1993),92 Ohio App. 3d 505, 636 N.E.2d 356, quoting Friedenthal, Kane 
Miller, Civil Procedure (1985) 9-10, Section 2.2.
 {¶ 12} I acknowledge that there is case law from Ohio appellate courts suggesting that the court of common pleas lacks subject-matter jurisdiction to modify an executed sentence by ordering judicial release for a defendant who is not an "eligible offender" as defined by R.C. 2929.20(A) or where there are other procedural irregularities. See, e.g., State v.Griffin, Cuyahoga App. No. 89274, 2007-Ohio-5725,2007 WL 3105581, at ¶ 9 (holding that the trial court's failure to comply with the notice requirements of R.C. 2929.20(D) and (G) rendered the order granting the defendant judicial release void); State v. Hoy, Union App. Nos. 14-04-13 and 14-04-14, 2005-Ohio-1093, 2005 WL 579119, at ¶ 46 (holding that the trial court lacked jurisdiction to modify the sentence of an ineligible offender); State v. Clark, Cuyahoga App. No. 82519, 2003-Ohio-3969, 2003 WL 21715019, at ¶ 20-23 (holding that the trial court's limited jurisdiction to modify a sentence through R.C. 2929.20 did not apply to an ineligible offender). Those cases rely on the principle that the trial court lacks jurisdiction to modify an executed sentence. However, I believe that these cases have confused the trial court's subject-matter jurisdiction with the trial court's "jurisdiction over the particular case." *Page 277 
 {¶ 13} "`Jurisdiction over the particular the term implies, involves `"the trial court's authority to determine a specific case within that class of cases that is within its subject matter jurisdiction."'" In re J.J.,111 Ohio St. 3d 205, 2006-Ohio-5484, 855 N.E.2d 851, at ¶ 12, quoting Pratts, 102 Ohio St. 3d 81, 2004-Ohio-1980,806 N.E.2d 992, at ¶ 12, quoting State v. Smger (1998),125 Ohio App. 3d 456, 462, 708 N.E.2d 1033. When the trial court exceeds its legal authority to determine a particular case, that error relates only to the exercise of the court's subject-matter jurisdiction. These errors are subject to reversal on direct appeal, but they do not provide avenues to attack a judgment collaterally. Pratts at ¶ 12.
 {¶ 14} For instance, in Pratts, the defendant pleaded guilty to aggravated murder with death-penalty and firearm specifications. He agreed to submit his plea to a single judge rather than to the three-judge panel mandated by statute. The Supreme Court of Ohio held that the court of common pleas lacked the legal authority to sentence the defendant under these circumstances. However, while the court of common pleas exceeded its jurisdiction over the particular case, the Supreme Court held that the failure to convene a three-judge panel did not divest the trial court of subject-matter jurisdiction. Instead, it represented an error in the exercise of the trial court's subject-matter jurisdiction that was, therefore, voidable on direct appeal but not subject to a collateral attack.
 {¶ 15} Similarly, the fact that R.C. 2929.20(B) applies only to "eligible offenders" as defined by the statute does not divest the trial court of subject-matter jurisdiction over those motions by ineligible offenders. The court of common pleas lacks legal authority to grant judicial release to an ineligible offender. However, once subject-matter jurisdiction has been conferred on the court, it remains unless expressly revoked, and any subsequent error on the proceedings is only an error in the "exercise of its jurisdiction." Pratts
at ¶ 12. The fact that the trial court exceeded its legal authority in this case therefore relates to the "exercise of its jurisdiction" and does not render its judgment void — otherwise, any error would deprive the court of subject-matter jurisdiction and subject a judgment to collateral attack because the court has technically exceeded its legal authority. Experience and case law shows this not to be the case. SeePayne, 114 Ohio St. 3d 502, 2007-Ohio-4642,873 N.E.2d 306, at ¶ 19 (holding that trial court's engaging in judicial fact-finding in violation of the Sixth Amendment did not divest the trial court of subject-matter jurisdiction);In re Young Children (1996) 76 Ohio St. 3d 632, 637,669 N.E.2d 1140, syllabus, (holding that "[t]he passing of the statutory time period ('sunset date') pursuant to R.C. 2151.353(F) does not divest juvenile courts of jurisdiction to enter dispositional orders," notwithstanding mandatory language in the statute that the trial court must dismiss the case);State v. Smith, Franklin App. No. 06AP-1059,2007-Ohio-2873, 2007 WL 1674086, at ¶ 15 (holding that notwithstanding the statutory requirement *Page 278 
that an applicant for expungement be a first offender, the subsequent finding that he is not a first offender does not divest the court of subject-matter jurisdiction so the expungement order is void ab initio).
 {¶ 16} Although the trial court clearly erred in the exercise of its jurisdiction by granting judicial release to an ineligible offender, that error rendered the resulting judgment voidable, not void. Thus, the state's remedy is to attack the judgment through a direct appeal. However, R.C. 2953.08(B) does not permit the state to appeal the trial court's decision to grant judicial release to an offender convicted of a third-, fourth-, or fifth-degree felony. Because the state does not have a substantial right to appeal in this special statutory proceeding, there is no appealable order, and we lack jurisdiction to consider a direct appeal in this case. Thus, I concur in the judgment of the principal opinion.